DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 1, 5, 6, 7, 9, and 12. Applicant has canceled claim 4. Claims 1-3 and 5-12 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites the limitation "the recess" in line 1 of claim 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 is dependent upon claim 5, which is dependent upon claim 1. Neither claim 1 nor claim 5 recite “a recess”. For the purpose of examination, claim 6 will be interpreted as though it is dependent upon claim 2, which recites “a recess”.
Regarding claim 7, claim 7 is rejected as indefinite due to its dependence upon claim 6. If the indefiniteness rejection of claim 6 is overcome, then the indefiniteness rejection of claim 7 will also be overcome.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. Patent No. 6,167,886) in view of Kim (U.S. Patent No. 2,919,697).
Regarding claim 1, Engel discloses a urinary catheter device (Abstract) comprising: a tube (Fig. 1, feat. 1; Col. 6, lines 56-67) having a distal end (Fig. 1, feat. 3; Col. 6, lines 56-67) and a proximal end (Fig. 1, feat. 2; Col. 7, lines 1-27), the distal end being closed (Fig. 1, feat. 3), the proximal end being open (Fig. 1, feat. 2), the tube being resilient (Col. 6, lines 43-45), wherein the tube is configured for inserting through a urethra of an animal positioning the distal end in a bladder of the animal (Col. 3, lines 16-36); a hole positioned through a wall of the tube proximate to the distal end (Fig. 1, feat. 16; Col. 6, lines 56-67) wherein the hole is configured for entry of urine into the tube such that the urine flows toward the proximal end for draining the bladder (Col. 8, lines 4-25); a chamber positioned in the wall of the tube proximate to the hole (Figs. 1-5, feat. 14; Col. 6, lines 56-67); and a channel extending from the chamber through the wall to (Figs. 1-5, feat. 13; Col. 6, line 56 – Col. 7, line 16) a first valve coupled to the tube proximate to the proximal end (Fig. 1, feat. 20; Col. 7, lines 1-16) wherein the first valve is configured for introducing a fluid through the channel into the chamber for expanding the chamber for selectively increasing a circumference of the hole such that debris impeding a flow of the urine through the tube enters and pass through the tube (Col. 7, lines 1-16; Col. 8, lines 4-25).
Engel does not disclose a first slit positioned through the wall, the first slit extending from the hole towards the distal end of the tube wherein the first slit is configured for separating concurrent with expansion of the chamber for increasing the circumference of the hole such that the debris impeding the flow of the urine through the tube enters and passes through the tube, wherein the first slit is configured for closing upon draining of the fluid from the chamber.
Kim teaches a catheter with provisions for clearing occluding debris (Col. 2, lines 1-30). Kim teaches a catheter comprising longitudinally extending slits (Fig. 1, feat. 16; Col. 2, lines 56-72) that are opened by a balloon in the inside of the catheter (Figs. 1-3, feat. 12; Col. 2, lines 48-55; Col. 3, lines 1-13) in order to fully expose the interior of the catheter and drain debris such as blood clots, mucus, and bits of tissue (Col. 3, lines 34-60). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed a first slit positioned through the wall, the first slit extending from the hole towards the distal end of the tube wherein the first slit is configured for separating concurrent with expansion of the chamber for increasing the circumference of the hole such that the debris impeding the flow of the urine through the tube enters and passes through the tube, wherein the first slit is configured for closing upon draining of the fluid from the chamber in order to fully expose the interior of the catheter and drain debris as taught by Kim.
Regarding claim 2, Engel in view of Kim discloses the device of claim 1. Engel further discloses that the device further includes the chamber being defined by a recess (Figs. 1-5, feat. 14; Col. 6, line 56 – Col. 7, line 16) and a panel (Figs. 3-5, feat. 74; Col. 8, lines 4-25), the recess extending into the wall from an outer circumference of the tube (Figs. 1-5, feat. 14), the panel being coupled to a perimeter of the recess (Figs. 3-5, feat. 74) and extending from the wall to cover the recess (Col. 8, lines 4-25), the panel comprising silicone such that the chamber comprises a compliant balloon (Figs. 1-5, feat. 15; Col. 6, lines 56-67; Col. 8, lines 4-25).
Regarding claim 3, Engel in view of Kim discloses the device of claim 1. Engel further discloses that the device further comprises: a retention balloon coupled to the tube proximate to the chamber (Fig. 1, feat. 4; Col. 6, lines 43-55) such that the retention balloon (Fig. 1, feat. 4) is positioned between the chamber (Fig. 1, feat. 14) and the proximal end of the tube (Fig. 1, feat. 2); and a balloon channel extending through the wall (Fig. 1, feat. 6; Col. 6, lines 43-55) to a second valve coupled to the tube proximate to the proximal end (Fig. 1, feat. 19; Col. 7, lines 1-16) wherein the second valve is configured for introducing a fluid through the balloon channel into the retention balloon for expanding the retention balloon within the bladder for fixedly positioning the tube (Col. 9, line 61 – Col. 10, line 16).
Regarding claim 5, Engel in view of Kim discloses the device of claim 1.
Engel teaches an embodiment (Figs. 19-21; Col. 18, line 66 – Col. 19, line 22) in which the opening comprises additional angled slits (Figs. 19-21, feat. 216; Col. 18, lines 66 – Col. 19, line 22). Engel teaches that these slits improves the sealing of the opening by forming sealing lips defined by an angled cut (Col. 19, lines 10-17). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Engel in view of Kim so that it further includes a pair of second slits positioned through the wall, each second slit having a first endpoint opposingly positioned on the hole relative to the first slit, each second slit extending transversely to a respective opposing side of the tube such that the pair of second slits is substantially V-shaped when view from a top of the tube wherein the second slits are configured for separating concurrent with expansion of the chamber for increasing the circumference of the hole such that the debris impeding the flow of the urine through the tube enters and passes through the tube, wherein the second slits are configured for closing upon draining of the fluid from the chamber in order to improve the sealing of the opening by forming sealing lips defined by an angled cut as taught by Engel.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. Patent No. 6,167,886) in view of Kim (U.S. Patent No. 2,919,697) and Vega (U.S. Patent No. 4,249,536).
Regarding claim 8, Engel in view of Kim discloses the device of claim 1. Engel in view of Kim discloses that the catheter is for insertion into the urethra, but does not disclose a tip coupled to and extending from the distal end of the tube wherein the tip is configured for facilitating insertion of the tube through the urethra of the animal positioning the hole in the bladder of the animal.
Vega teaches a retention catheter (Abstract) comprising a cone shaped tip (Fig. 1, feat. 18; Col. 4, line 55 – Col. 5, line 6). Vega teaches that a soft catheter with a cone shaped tip can be efficiently inserted into and moved through the urethra without injury (Col. 4, line 55 – Col. 5, line 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Engel in view of Kim so that is comprises a tip coupled to and extending from the distal end of the tube wherein the tip is configured for facilitating insertion of the tube through the urethra of the animal positioning the hole in the bladder of the animal so that the catheter may be inserted into and moved through the urethra without injury as taught by Vega.
Regarding claim 11, Engel in view of Kim and Vega discloses the device of claim 8.
As discussed above, Vega teaches a retention catheter (Abstract) comprising a cone shaped tip (Fig. 1, feat. 18; Col. 4, line 55 – Col. 5, line 6). Vega teaches that a soft catheter with a cone shaped tip can be efficiently inserted into and moved through the urethra without injury (Col. 4, line 55 – Col. 5, line 6). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Engel in view of Kim and Vega so that the tip is substantially conically shaped so that the catheter may be inserted into and moved through the urethra without injury as taught by Vega.
Allowable Subject Matter
Claims 9, 10, and 12 are allowable.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 were previously objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form. Applicant canceled claim 4 and incorporated the limitations into independent claim 1, with claim 5 amended to be dependent from claim 1. However, the indicated allowability of the limitations of canceled claim 4 is withdrawn in view of the newly discovered reference to Kim (U.S. Patent No. 2,919,697). Please see the rejection based on the newly cited reference above.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 6, Engel in view of Kim fails to disclose or render obvious the limitations recited in claim 6. Engel in view of Kim does not disclose or render obvious that the recess comprises a pair of upper edges, each upper edge extending from adjacent to a respective second slit towards the distal end of the tube, a pair of transition edges, each transition edge extending along the respective second slit towards a second endpoint of the respective second slit, or a proximal edge extending between the pair of transition edges, the channel meeting the chamber at the proximal edge such that the chamber is in fluidic communication with the first valve. Accordingly, a prima facie case of obviousness cannot be established with respect to the claimed subject matter as set forth in claim 6.
Regarding claim 7, claim 7 is allowable at least due to its dependence upon claim 6.
Regarding claim 9, claim 9 was indicated as allowable if rewritten to overcome a rejection under 35 U.S.C. 112(b) and to include all of the limitations of the claims it was dependent upon in the Non-Final Rejection dated 09/15/2020. Applicant has amended claim 9 to overcome the rejection under 35 U.S.C. 112(b) and in independent form. Therefore, claim 9 is allowable. Claim 10 is allowable at least due to its dependence upon claim 9.
Independent claim 12 includes the subject matter of allowable claims 7 and 9. Therefore, claim 12 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 12/15/2020, with respect to the rejections of claims 4, 5, 6, 7, and 9 under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 12/15/2020, with respect to the rejections of claims 1, 2, and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Engel have been fully considered and are persuasive in light of the amendment to claim 1 to include the subject matter of claim 4. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Engel in view of the newly discovered reference 
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 12/15/2020, with respect to the rejections of claims 3 and 8 under 35 U.S.C. 103 as being unpatentable over Engel have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over Engel in view of the newly discovered reference to Kim, and of claims 8 and 11 under 35 U.S.C. 103 as being unpatentable over Engel in view of Kim and Vega.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 12/15/2020, with respect to claims 4-7, 9, and 10 have been fully considered and are persuasive in light of the amendments to overcome the rejections under 35 U.S.C. 112(b) as being indefinite. With respect to the individual claims, please see the Allowable Subject Matter section above.
Applicant’s arguments, see page 10 of Applicant’s Remarks, filed 12/15/2020, with respect to claim 12 have been fully considered and are persuasive in light of the lack of a rejection of claim 12 under 35 U.S.C. 112(b) in the prior office action and in light of Applicant’s amendment to claim 12 to resolve issues similar to those from other claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781